81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
$1$72/,( 67$7, *$%5,(/ 67$7,       
$6&20 *5283 6$ 7(55$ 5$)          
75$16 75$,',1* /7'                 
                                     
                  3HWLWLRQHUV       
                                     
      Y                                &LYLO $FWLRQ 1R  $%-
                                     
5(38%/,& 2) .$=$.+67$1              
                                     
                  5HVSRQGHQW       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                           0(025$1'80 23,1,21 	 25'(5
       7KH SHWLWLRQHUV LQ WKLV DFWLRQ DUH $QDWROLH 6WDWL DQG *DEULHO 6WDWL ³6WDWL´ $VFRP *URXS

6$ ³$VFRP´ D FRPSDQ\ LQFRUSRUDWHG LQ 0ROGRYD DQG RZQHG E\ $QDWROLH 6WDWL DQG 7HUUD 5DI

7UDQV 7UDLGLQJ /WG ³7HUUD 5DI´ D FRPSDQ\ LQFRUSRUDWHG LQ *LEUDOWDU DQG RZQHG LQ HTXDO VKDUHV

E\ $QDWROLH DQG *DEULHO 6WDWL 7KH\ KDYH ILOHG D SHWLWLRQ WR FRQILUP D 'HFHPEHU  

DUELWUDWLRQ DZDUG DJDLQVW UHVSRQGHQW WKH 5HSXEOLF RI .D]DNKVWDQ ³.D]DNKVWDQ´ UHODWHG WR

.D]DNKVWDQ¶V DOOHJHG YLRODWLRQ RI WKH (QHUJ\ &KDUWHU 7UHDW\ DQ LQWHUQDWLRQDO DJUHHPHQW VLJQHG E\

WKH UHVSRQGHQW 3HW WR &RQILUP $UELWUDO $ZDUG ³3HW´ >'NW  @     3HWLWLRQHU VHHNV

WR FRQILUP WKH DZDUG SXUVXDQW WR WKH )HGHUDO $UELWUDWLRQ $FW ³)$$´  86&   et seq.

ZKLFK FRGLILHV WKH 8QLWHG 1DWLRQV &RQYHQWLRQ RQ WKH 5HFRJQLWLRQ DQG (QIRUFHPHQW RI )RUHLJQ

$UELWUDO $ZDUGV -XQH    8176  3HW   7KH &RXUW ILQGV DV D SUHOLPLQDU\

PDWWHU WKDW LW KDV MXULVGLFWLRQ XQGHU ERWK WKH )$$ DQG WKH )RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW %XW

JLYHQ WKH SHQGHQF\ RI D SURFHHGLQJ WR VHW DVLGH WKH DUELWUDO DZDUG DQG WKH VWDWXV RI WKDW SURFHHGLQJ


       7KH WUHDW\ LV PRUH FRPPRQO\ NQRZQ DV WKH ³1HZ ´ DQG WKLV RSLQLRQ ZLOO
UHIHU WR LW DV VXFK


                                                 
WKH &RXUW EHOLHYHV WKDW LW LV SUXGHQW WR VWD\ WKH LQVWDQW DFWLRQ SHQGLQJ UHVROXWLRQ RI WKDW FKDOOHQJH

7KHUHIRUH WKLV PDWWHU ZLOO EH VWD\HG DQG WKH SDUWLHV ZLOO EH RUGHUHG WR ILOH D VWDWXV UHSRUW DGYLVLQJ

WKH &RXUW RI WKH VWDWXV RI WKH FXUUHQWO\ SHQGLQJ SHWLWLRQ LQ WKH 6YHD &RXUW RI $SSHDO ZLWKLQ VHYHQ

GD\V RI DQ\ GHFLVLRQ E\ WKDW FRXUW

                                  )$&78$/ %$&.*5281'

       3HWLWLRQHUV KDYH EHHQ HQJDJHG LQ WKH RLO DQG JDV EXVLQHVV LQ .D]DNKVWDQ IRU DSSUR[LPDWHO\

 \HDUV ,Q  SHWLWLRQHU $VFRP $QDWROLH 6WDWL¶V FRPSDQ\ SXUFKDVHG D  VKDUH LQ .30

D FRPSDQ\ WKDW RZQHG WKH VXEVRLO XVH ULJKWV WR WKH %RUDQNRO RLO ILHOG LQ .D]DNKVWDQ 3HW   ,Q

 SHWLWLRQHUV DFTXLUHG D  LQWHUHVW LQ 71* D FRPSDQ\ WKDW RZQHG WKH VXEVRLO XVH ULJKWV WR

WKH 7RON\Q JDV ILHOG DQG WKH 7DE\O H[SORUDWLRQ EORFN ³7DE\O %ORFN´ Id.   $VFRP XOWLPDWHO\

DFTXLUHG  RI .30 DQG 7HUUD 5DI DOOHJHGO\ FDPH WR RZQ  RI 71* Id.   ,Q 

.30 DQG 71* REWDLQHG DSSURYDO IURP .D]DNKVWDQ WR H[SORUH DQG GHYHORS YDULRXV RLO DQG JDV

ILHOGV ORFDWHG LQ .D]DNKVWDQ $UE $ZDUG >'NW     @ ³$ZDUG´   $ \HDU

ODWHU LQ  SHWLWLRQHUV WKURXJK .30 DQG 71* LQYHVWHG PRUH WKDQ RQH ELOOLRQ GROODUV LQ WKH

GHYHORSPHQW RI WKH %RUDQNRO DQG 7RON\Q ILHOGV DQG WKH 7DE\O %ORFN 3HW  

       ,Q  WKH 3UHVLGHQW RI 0ROGRYD FRQWDFWHG WKH 3UHVLGHQW RI .D]DNKVWDQ DQG DFFXVHG

$QDWROLH 6WDWL RI LOOHJDOO\ FRQFHDOLQJ SURILWV LQ RIIVKRUH WHUULWRULHV DQG LOOHJDOO\ XVLQJ WKH SURFHHGV

IURP KLV .D]DNKVWDQ RSHUDWLRQV WR LQYHVW LQ VWDWHV VXEMHFW WR VDQFWLRQV E\ WKH 8QLWHG 1DWLRQV

$ZDUG   .D]DNKVWDQ VXEVHTXHQWO\ EHJDQ D JRYHUQPHQW LQYHVWLJDWLRQ RI 6WDWL DQG KLV




       %HFDXVH WKH &RXUW PXVW VDWLVI\ LWVHOI WKDW LW KDV MXULVGLFWLRQ EHIRUH LW WXUQV WR WKH PHULWV RI
WKH SHWLWLRQ WR FRQILUP WKH DUELWUDWLRQ DZDUG WKLV RSLQLRQ ZLOO IRFXV RQO\ RQ WKH IDFWV UHOHYDQW WR
WKH MXULVGLFWLRQDO TXHVWLRQV

      .D]DNKVWDQ GLVSXWHV WKH YDOLGLW\ RI WKH WUDQVIHU RI 71* WR 7HUUD 5DI 5HVS¶W¶V 2SS WR
3HW >'NW  @ ³5HVS¶W¶V 2SS´ DW  Q
                                                  
FRPSDQLHV Id. ¶   3HWLWLRQHUV DQG UHVSRQGHQW GLVDJUHH RQ ZKDW IROORZHG $FFRUGLQJ WR

SHWLWLRQHUV WKH JRYHUQPHQW RI .D]DNKVWDQ EHJDQ WR LQWLPLGDWH DQG KDUDVV SHWLWLRQHUV LQWR VHOOLQJ

WKHLU LQYHVWPHQWV WR WKH VWDWHRZQHG .D]0XQDL*DV DW D VXEVWDQWLDO GLVFRXQW               3HW  

6SHFLILFDOO\ SHWLWLRQHUV FODLP WKDW .D]DNKVWDQ ³EDVHOHVVO\´ DFFXVHG SHWLWLRQHUV RI IUDXG DQG

IRUJHU\ OHYLHG PRUH WKDQ  PLOOLRQ GROODUV LQ EDFN WD[HV DUUHVWHG .30¶V JHQHUDO PDQDJHU IRU

³LOOHJDO HQWUHSUHQHXULDO DFWLYLW\´ DQG XOWLPDWHO\ VHL]HG DOO RI .30 DQG 71*¶V DVVHWV Id. $QG LQ

-XO\ RI  .D]DNKVWDQ WHUPLQDWHG SHWLWLRQHUV¶ VXEVRLO XVH FRQWUDFWV $ZDUG  

       3HWLWLRQHUV DVVHUW WKDW LQ  WKH\ FRQWDFWHG UHVSRQGHQW LQ UHVSRQVH WR WKH DOOHJHG

KDUDVVPHQW 2Q 0DUFK   6WDWL ZURWH WR .D]DNKVWDQ¶V 0LQLVWU\ RI (QHUJ\ DQG 0LQHUDO

5HVRXUFHV DQG UHTXHVWHG DQ DPLFDEOH UHVROXWLRQ WR WKH 0LQLVWU\¶V UHVFLVVLRQ RI LWV SULRU DSSURYDO

RI 7HUUD 5DI¶V DFTXLVLWLRQ RI LWV .D]DNK VXEVLGLDU\ $ZDUG   7KH QH[W GD\ 0DUFK  

WKH H[HFXWLYHV IURP 7HUUD 5DI DQG $VFRP PHW ZLWK WKH 0LQLVWU\¶V H[HFXWLYH VHFUHWDU\ WR GLVFXVV

UHVROXWLRQ RI WKDW LVVXH DQG RWKHU DOOHJHG KDUDVVPHQW Id.   -XVW XQGHU WZR PRQWKV ODWHU RQ

0D\   6WDWL ZURWH D OHWWHU WR WKH SUHVLGHQW RI .D]DNKVWDQ WKDW VHW IRUWK SHWLWLRQHUV¶ LQWHQWLRQ

WR EULQJ DUELWUDWLRQ FODLPV DJDLQVW .D]DNKVWDQ IRU WKH GLPLQXWLRQ RI WKH YDOXH RI WKHLU LQYHVWPHQWV

$ZDUG  

       .D]DNKVWDQ¶V YHUVLRQ RI HYHQWV LV WKDW WKH .D]DNK 7D[ DQG &XVWRPV &RPPLWWHH SURSHUO\

DVVHVVHG  PLOOLRQ GROODUV LQ WD[HV WR SHWLWLRQHUV DQG WKDW D ODZIXO FULPLQDO LQYHVWLJDWLRQ E\ WKH

.D]DNK DXWKRULWLHV OHG WR LQ WKH DUUHVW DQG LPSULVRQPHQW RI .30¶V *HQHUDO 'LUHFWRU $ZDUG

         5HVSRQGHQW PDLQWDLQV WKDW LW ZDV WKH LQYHVWLJDWLRQ WKDW OHG WR WKH

WHUPLQDWLRQ RI .30 DQG 71*¶V VXEVRLO XVH FRQWUDFWV RQ -XO\   DQG LW GLVSXWHV WKH FODLP

WKDW .D]DNKVWDQ H[SURSULDWHG SHWLWLRQHUV¶ DVVHWV Id. ¶ ± ,QVWHDG UHVSRQGHQW WDNHV WKH




                                                  
SRVLWLRQ WKDW WKH .D]DNK VWDWH RLO FRPSDQ\ DQG LWV VXEVLGLDU\ SODFHG SHWLWLRQHUV¶ RLO DQG JDV ILHOGV

LQWR WUXVW PDQDJHPHQW RQ D WHPSRUDU\ EDVLV RQO\ Id.  

       2Q -XO\   SHWLWLRQHUV ILOHG D UHTXHVW IRU DUELWUDWLRQ 5HT IRU $UE ([ & WR 'HFO

RI &KDUOHQH & 6XQ >'NW  ±@ ³5HT IRU $UE´ 7KH UHTXHVW VWDWHV

               2YHU WKH SDVW WZR \HDUV .D]DNKVWDQ KDV HQJDJHG LQ D FDPSDLJQ RI
               KDUDVVPHQW DQG LOOHJDO DFWV DJDLQVW >SHWLWLRQHUV@ WKDW FXOPLQDWHG RQ -XO\ 
                ZLWK WKH 6WDWH¶V QRWLFH RI XQLODWHUDO WHUPLQDWLRQ RI WKH FRPSDQLHV¶
               6XEVRLO 8VH &RQWUDFWV WKH LOOHJDO H[SURSULDWLRQ RI >SHWLWLRQHUV¶@ .D]DNK
               LQYHVWPHQWV DQG WKH VXEVHTXHQW FRPPDQGHHULQJ RI >SHWLWLRQHUV¶@ RIILFHV E\
               SHUVRQQHO RI 6WDWHRZQHG .D]0XQDL*DV DQG WKH .D]DNK 0LQLVWU\ RI 2LO
               DQG *DV

Id.   7KH UHTXHVW LQYRNHG WKH (QHUJ\ &KDUWHU 7UHDW\ DQG DVVHUWHG WKDW .D]DNKVWDQ¶V KDUDVVPHQW

³FOHDUO\ KDG H[SURSULDWLRQ DV LWV XOWLPDWH JRDO DQG LW KDG WKH HIIHFW LQ WKH SURFHVV RI GHVWUR\LQJ

ERWK WKH PDUNHW YDOXH DQG DOLHQDELOLW\ RI >SHWLWLRQHUV¶@ LQYHVWPHQWV´ Id.   

       7KH SDUWLHV DUELWUDWHG WKH GLVSXWH EHIRUH WKH $UELWUDWLRQ ,QVWLWXWH RI WKH 6WRFNKROP &KDPEHU

RI &RPPHUFH ³6&&´ 2Q 'HFHPEHU   WKH 7ULEXQDO GHWHUPLQHG WKDW .D]DNKVWDQ EUHDFKHG

LWV REOLJDWLRQ WR SURYLGH IDLU DQG HTXLWDEOH WUHDWPHQW XQGHU DUWLFOH  RI WKH (&7 $ZDUG

 ± 7KH 7ULEXQDO DZDUGHG SHWLWLRQHUV  7KLV WRWDO LQFOXGHG  PLOOLRQ

IRU WKH %RUDQNRO DQG 7RON\Q RLO DQG JDV ILHOGV  PLOOLRQ IRU WKH VXEVRLO XVH FRQWUDFWV 

PLOOLRQ IRU DQ XQILQLVKHG SODQW DQG  LQ OHJDO FRVWV Id.    

       2Q 6HSWHPEHU   SHWLWLRQHUV FRPPHQFHG WKLV SURFHHGLQJ WR FRQILUP WKH DUELWUDWLRQ

DZDUG XQGHU WKH 1HZ  3HW 5HVSRQGHQW RSSRVHG WKH PRWLRQ

5HVS¶W¶V 2SS SHWLWLRQHUV ILOHG D UHSO\ 3HW¶UV¶ 5HSO\ DQG WKH &RXUW JUDQWHG UHVSRQGHQW OHDYH WR

ILOH D VXUUHSO\ 5HVS¶W¶V 6XU5HSO\ LQ 6XSS RI 5HVS¶W¶V 2SS >'NW  @ ³5HVS¶W¶V 6XU5HSO\´

2Q 2FWREHU   WKH &RXUW RUGHUHG WKH SDUWLHV WR EULHI WKH TXHVWLRQ RI VXEMHFW PDWWHU

MXULVGLFWLRQ XQGHU ERWK WKH )$$ DQG WKH )RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW 0LQ 2UGHU 2FW 



                                                 
 %RWK SDUWLHV UHVSRQGHG WR WKH &RXUW¶V 2UGHU See 3HW¶UV¶ 0HP RI /DZ UH &RXUW¶V 2UGHU

>'NW  @ ³3HW¶UV¶ -XULV 0HP´ 5HVS¶W¶V 0HP RQ 6XEMHFW 0DWWHU -XULVGLFWLRQ >'NW  @

³5HVS¶W¶V -XULV 0HP´

                                      /(*$/ %$&.*5281'

        %HIRUH WKH &RXUW PD\ WXUQ WR WKH PHULWV RI SHWLWLRQHUV¶ DUJXPHQW WKDW WKH DUELWUDO DZDUG LQ

WKLV FDVH VKRXOG QRW EH FRQILUPHG LQ WKH 8QLWHG 6WDWHV XQGHU WKH 1HZ  LW PXVW

ILUVW HQVXUH WKDW LW KDV MXULVGLFWLRQ WR KHDU WKLV FDVH

                )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG MXULVGLFWLRQ 7KH\ SRVVHVV RQO\ WKDW
                SRZHU DXWKRUL]HG E\ &RQVWLWXWLRQ DQG VWDWXWH ZKLFK LV QRW WR EH H[SDQGHG
                E\ MXGLFLDO GHFUHH ,W LV WR EH SUHVXPHG WKDW D FDXVH OLHV RXWVLGH WKLV OLPLWHG
                MXULVGLFWLRQ DQG WKH EXUGHQ RI HVWDEOLVKLQJ WKH FRQWUDU\ UHVWV XSRQ WKH SDUW\
                DVVHUWLQJ MXULVGLFWLRQ
Kokkonen v. Guardian Life Ins. Co. of Am.  86    LQWHUQDO FLWDWLRQV RPLWWHG

,Q DGGLWLRQ ³µ>L@W LV D[LRPDWLF WKDW VXEMHFW PDWWHU MXULVGLFWLRQ PD\ QRW EH ZDLYHG DQG WKDW FRXUWV

PD\ UDLVH WKH LVVXH sua sponte¶´ NetworkIP, LLC v. FCC  )G   '& &LU 

TXRWLQJ Athens Cmty. Hosp., Inc. v. Schweiker  )G   '& &LU  ,QGHHG D

IHGHUDO FRXUW PXVW UDLVH WKH LVVXH EHFDXVH LW LV ³IRUELGGHQ ± DV D FRXUW RI OLPLWHG MXULVGLFWLRQ ± IURP

DFWLQJ EH\RQG >LWV@ DXWKRULW\´ Id FLWLQJ Akinseye v. District of Columbia  )G  

'& &LU 

        8QGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E SHWLWLRQHU EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ

MXULVGLFWLRQ E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH See Lujan v. Defs. of Wildlife  86  

 Shekoyan v. Sibley Int’l Corp.  ) 6XSS G   ''&  %HFDXVH ³VXEMHFW

PDWWHU MXULVGLFWLRQ LV DQ µ$UW>LFOH@ ,,, DV ZHOO DV D VWDWXWRU\ UHTXLUHPHQW    QR DFWLRQ RI WKH SDUWLHV

FDQ FRQIHU VXEMHFWPDWWHU MXULVGLFWLRQ XSRQ D IHGHUDO FRXUW¶´ Akinseye  )G DW  TXRWLQJ

Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee  86   



                                                     
         7R GHWHUPLQH ZKHWKHU D GLVWULFW FRXUW KDV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKH W\SH RI FDVH

SUHVHQWHG KHUH ± DQ DFWLRQ WR HQIRUFH D IRUHLJQ DUELWUDO DZDUG DJDLQVW D IRUHLJQ VRYHUHLJQ ± WZR

UHTXLUHPHQWV PXVW EH VDWLVILHG ³)LUVW WKHUH PXVW EH D EDVLV XSRQ ZKLFK D FRXUW LQ WKH 8QLWHG

6WDWHV PD\ HQIRUFH D IRUHLJQ DUELWUDO DZDUG DQG VHFRQG >WKH IRUHLJQ VWDWH@ PXVW QRW HQMR\

VRYHUHLJQ LPPXQLW\ IURP VXFK DQ HQIRUFHPHQW DFWLRQ´ Creighton Ltd. v. Gov’t of Qatar  )G

  '& &LU  )RU WKH UHDVRQV WKDW IROORZ WKH &RXUW ILQGV WKDW WKH 1HZ  DQG WKDW .D]DNKVWDQ GRHV QRW HQMR\

VRYHUHLJQ LPPXQLW\ LQ WKLV LQVWDQFH

                                            $1$/<6,6

,     7KH &RXUW KDV VXEMHFW PDWWHU MXULVGLFWLRQ XQGHU WKH )HGHUDO $UELWUDWLRQ $FW

       7KH )HGHUDO $UELWUDWLRQ $FW LV WKH VWDWXWH WKDW FRGLILHV WKH 1HZ 6

ODZ  86&   et seq 6HFWLRQ  RI WKH )$$ VSHFLILHV WKDW ³>D@Q DUELWUDWLRQ DJUHHPHQW RU

DUELWUDO DZDUG DULVLQJ RXW RI D OHJDO UHODWLRQVKLS ZKHWKHU FRQWUDFWXDO RU QRW ZKLFK LV FRQVLGHUHG

DV FRPPHUFLDO    IDOOV XQGHU WKH >1HZ ´  86&   7KH ³GLVWULFW FRXUWV

RI WKH 8QLWHG 6WDWHV    VKDOO KDYH RULJLQDO MXULVGLFWLRQ RYHU >DQ DFWLRQ RU SURFHHGLQJ IDOOLQJ XQGHU

WKH &RQYHQWLRQ@ UHJDUGOHVV RI WKH DPRXQW LQ FRQWURYHUV\´  86&  

       $V WKH 6HFRQG &LUFXLW KDV H[SODLQHG D FRXUW ZLOO KDYH VXEMHFW PDWWHU MXULVGLFWLRQ XQGHU WKH

)$$ ZKHQ ³ WKHUH LV D ZULWWHQ DJUHHPHQW  WKH ZULWLQJ SURYLGHV IRU DUELWUDWLRQ LQ WKH WHUULWRU\

RI D VLJQDWRU\ RI WKH FRQYHQWLRQ  WKH VXEMHFW PDWWHU LV FRPPHUFLDO DQG  WKH VXEMHFW PDWWHU

LV QRW HQWLUHO\ GRPHVWLF LQ VFRSH´ U.S. Titan, Inc. v. Guangzhou Zhen Hua Shipping Co. 

)G   G &LU 

               .D]DNKVWDQ DJUHHG WR DUELWUDWH IRU SXUSRVHV RI WKH )$$
       .D]DNKVWDQ DUJXHV WKDW LW GLG QRW FRQVHQW WR WKH DUELWUDWLRQ DQG WKXV QR DJUHHPHQW WR

DUELWUDWH H[LVWV XQGHU WKH )$$ 5HVS¶W¶V 2SS DW ± 7KH DUELWUDWLRQ DZDUG LQ WKLV FDVH DULVHV

                                                  
RXW RI WKH (QHUJ\ &KDUWHU 7UHDW\ See 3HW   .D]DNKVWDQ¶V DUJXPHQW LV EDVHG RQ $UWLFOH  RI

WKDW WUHDW\ ZKLFK RXWOLQHV KRZ GLVSXWHV WKDW DULVH XQGHU WKH WUHDW\ ZLOO EH KDQGOHG

                    'LVSXWHV EHWZHHQ D &RQWUDFWLQJ 3DUW\ DQG DQ ,QYHVWRU RI DQRWKHU
                       &RQWUDFWLQJ 3DUW\    VKDOO LI SRVVLEOH EH VHWWOHG DPLFDEO\
                    ,I VXFK GLVSXWHV FDQ QRW EH VHWWOHG DFFRUGLQJ WR WKH SURYLVLRQV RI
                       SDUDJUDSK  ZLWKLQ D SHULRG RI WKUHH PRQWKV IURP WKH GDWH RQ
                       ZKLFK HLWKHU SDUW\ WR WKH GLVSXWH UHTXHVWHG DPLFDEOH VHWWOHPHQW WKH
                       ,QYHVWRU SDUW\ WR WKH GLVSXWH PD\ FKRRVH WR VXEPLW LW IRU UHVROXWLRQ
                       D      WR WKH FRXUWV RU DGPLQLVWUDWLYH WULEXQDOV RI WKH &RQWUDFWLQJ
                                3DUW\ SDUW\ WR WKH GLVSXWH
                       E      LQ DFFRUGDQFH ZLWK DQ\ DSSOLFDEOH SUHYLRXVO\ DJUHHG GLVSXWH
                                VHWWOHPHQW SURFHGXUH RU
                       F      LQ DFFRUGDQFH ZLWK WKH IROORZLQJ SDUDJUDSKV RI WKLV $UWLFOH
                    D      6XEMHFW RQO\ WR VXESDUDJUDSKV E DQG F HDFK &RQWUDFWLQJ
                                3DUW\ KHUHE\ JLYHV LWV XQFRQGLWLRQDO FRQVHQW WR WKH
                                VXEPLVVLRQ RI D GLVSXWH WR LQWHUQDWLRQDO DUELWUDWLRQ RU
                                FRQFLOLDWLRQ LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV $UWLFOH
                       E L 7KH &RQWUDFWLQJ 3DUWLHV OLVWHG LQ $QQH[ ,' GR QRW JLYH VXFK
                                XQFRQGLWLRQDO FRQVHQW ZKHUH WKH ,QYHVWRU KDV SUHYLRXVO\
                                VXEPLWWHG WKH GLVSXWH XQGHU VXESDUDJUDSK D RU E
                             LL )RU WKH VDNH RI WUDQVSDUHQF\ HDFK &RQWUDFWLQJ 3DUW\ WKDW LV
                                  OLVWHG LQ $QQH[ ,' VKDOO SURYLGH D ZULWWHQ VWDWHPHQW RI LWV
                                  SROLFLHV SUDFWLFHV DQG FRQGLWLRQV LQ WKLV UHJDUG WR WKH
                                  6HFUHWDULDW QR ODWHU WKDQ WKH GDWH RI WKH GHSRVLW RI LWV
                                  LQVWUXPHQW RI UDWLILFDWLRQ DFFHSWDQFH RU DSSURYDO LQ
                                  DFFRUGDQFH ZLWK $UWLFOH  RU WKH GHSRVLW RI LWV LQVWUXPHQW RI
                                  DFFHVVLRQ LQ DFFRUGDQFH ZLWK $UWLFOH 
                       F      $ &RQWUDFWLQJ 3DUW\ OLVWHG LQ $QQH[ ,$ GRHV QRW JLYH VXFK
                                XQFRQGLWLRQDO FRQVHQW ZLWK UHJDUG WR D GLVSXWH DULVLQJ XQGHU
                                WKH ODVW VHQWHQFH RI $UWLFOH 
(QHUJ\ &KDUWHU 7UHDW\ DUW  ±  ,/0  ±  ³(&7´




       $ ³&RQWUDFWLQJ 3DUW\´ XQGHU WKH (&7 LV D VWDWH WKDW KDV UDWLILHG WKH WUHDW\ See (&7 DUW
  ,/0    $Q ³,QYHVWRU´ LV D SHUVRQ RU HQWLW\ ZKR UHVLGHV LQ RQH RI WKRVH
VWDWHV Id. DUW 
                                                   
       7KH WUHDW\ SURYLGHV WKDW ³>W@KH FRQVHQW JLYHQ LQ SDUDJUDSK  >RI DUWLFOH @ WRJHWKHU ZLWK

WKH ZULWWHQ FRQVHQW RI WKH ,QYHVWRU    VKDOO EH FRQVLGHUHG WR VDWLVI\ WKH UHTXLUHPHQW IRU    DQ

³DJUHHPHQW LQ ZULWLQJ´ IRU WKH SXUSRVHV RI DUWLFOH ,, RI WKH >1HZ  (&7 DUW

DLL ,W LV XQGLVSXWHG WKDW SHWLWLRQHUV DUH ,QYHVWRUV XQGHU WKH (&7 DQG WKDW WKH\ FRQVHQWHG

WR DUELWUDWH 3HW  ±

       .D]DNKVWDQ FRQWHQGV WKRXJK WKDW LW QHYHU FRQVHQWHG WR DUELWUDWH ,W DUJXHV  WKDW $UWLFOH

 RI WKH (&7 UHTXLUHV WKDW GLVSXWHV EH VHWWOHG DPLFDEO\ LI SRVVLEOH  WKDW $UWLFOH 

DFFRUGV WKH SDUWLHV WKUHH PRQWKV WR VHWWOH D GLVSXWH DPRQJ WKHPVHOYHV EHIRUH WKH ,QYHVWRU 3DUW\

PD\ VXEPLW LW IRU UHVROXWLRQ DQG  WKDW $UWLFOH D VWDWHV WKDW WKH &RQWUDFWLQJ 3DUW\ JLYHV

FRQVHQW WR LQWHUQDWLRQDO DUELWUDWLRQ ³LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV $UWLFOH´ 5HVS¶W¶V

2SS DW  7KXV .D]DNKVWDQ FRQFOXGHV WKDW LW GLG QRW FRQVHQW DQG QR DJUHHPHQW H[LVWHG EHFDXVH

SHWLWLRQHUV IDLOHG WR DZDLW WKH H[SLUDWLRQ RI WKH WKUHHPRQWK VHWWOHPHQW SHULRG DQG WKDW IDLOXUH ZDV

QRW ³LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV $UWLFOH´ Id. see (&7 DUW ±

       :KLOH LW GRHV DSSHDU WKDW WKH FRQWUDFWXDO UHTXLUHPHQW WR DWWHPSW WR FRPH WR D QHJRWLDWHG

UHVROXWLRQ LV PDQGDWRU\ WKDW SURYLVLRQ GRHV QRW VHUYH DV D FRQGLWLRQ SUHFHGHQW WR WKH FRQWUDFWLQJ

SDUWLHV¶ FRQVHQW WR LQWHUQDWLRQDO DUELWUDWLRQ $UWLFOH D RI WKH (&7 VSHFLILHV ³>V@XEMHFW only

WR VXESDUDJUDSKV E DQG F HDFK &RQWUDFWLQJ 3DUW\ KHUHE\ JLYHV LWV unconditional FRQVHQW WR WKH

VXEPLVVLRQ RI D GLVSXWH WR LQWHUQDWLRQDO DUELWUDWLRQ RU FRQFLOLDWLRQ LQ DFFRUGDQFH ZLWK WKH

SURYLVLRQV RI WKLV $UWLFOH´ Id. DW ± DUW D HPSKDVLV DGGHG $OWKRXJK UHVSRQGHQW LV

FRUUHFW WKDW DUWLFOH  UHTXLUHV DUELWUDWLRQ WR SURFHHG LQ DFFRUGDQFH ZLWK DUWLFOH ¶V SURYLVLRQV

LQFOXGLQJ WKH WKUHHPRQWK VHWWOHPHQW SHULRG WKH LQWHUQDWLRQDO DUELWUDWLRQ SURYLVLRQ GRHV QRW DFW DV

D FRQGLWLRQ SUHFHGHQW WR D SDUW\¶V FRQVHQW ZKLFK LV ³>V@XEMHFW only WR VXESDUDJUDSKV E DQG F´

Id



                                                  
       ,QWHUSUHWLQJ WKH (&7 WR PHDQ WKDW WKH WKUHHPRQWK VHWWOHPHQW SHULRG LV D SUHUHTXLVLWH WR

FRQVHQW DV UHVSRQGHQW VXJJHVWV ZRXOG EH DQ REVFXUH ZD\ WR LQFOXGH D WKLUG PDMRU H[FHSWLRQ WR

RWKHUZLVH XQFRQGLWLRQDO FRQVHQW See, e.g. Fifth Third Bancorp v. Dudenhoeffer  6 &W 

±  ³>,@W LV JHQHUDOO\ SUHVXPHG WKDW VWDWXWHV GR QRW FRQWDLQ VXUSOXVDJH´ TXRWLQJ

Arlington Cent. Sch. Dist. Bd. of Ed. v. Murphy  86   Q  .D]DNKVWDQ

WKHUHIRUH FRQVHQWHG WR WKH DUELWUDWLRQ XQGHU WKH (&7 EHFDXVH WKH RQO\ H[FHSWLRQV WR FRQVHQW XQGHU

VXESDUDJUDSKV E DQG F RI DUWLFOH  DUH QRW DW LVVXH KHUH DQG WKHUHIRUH WKH WUHDW\ SURYLGHV

IRU .D]DNKVWDQ¶V ³XQFRQGLWLRQDO FRQVHQW´ WR LQWHUQDWLRQDO DUELWUDWLRQ See (&7 DUW D

               7KH (&7 SURYLGHV IRU DUELWUDWLRQ LQ 6ZHGHQ DQG WKH GLVSXWH LV QRW HQWLUHO\
               GRPHVWLF LQ VFRSH

       7R DVVHUW MXULVGLFWLRQ XQGHU WKH )$$ WKH &RXUW PXVW DOVR ILQG WKDW WKH (&7 SURYLGHV IRU

DUELWUDWLRQ LQ WKH WHUULWRU\ RI D VLJQDWRU\ RI WKH 1HZ  DQG WKDW WKH VXEMHFW PDWWHU

RI WKH GLVSXWH LV QRW HQWLUHO\ GRPHVWLF LQ VFRSH U.S. Titan,  )G DW  1HLWKHU RI WKHVH

HOHPHQWV DUH LQ GLVSXWH

       7KH DUELWUDWLRQ RFFXUUHG LQ D WHUULWRU\ RI D VLJQDWRU\ WR WKH 1HZ  3HW

  see also TMR Energy Ltd. v. State Prop. Fund of Ukr.  )G    '& &LU

 XSKROGLQJ DQ DZDUG IURP DUELWUDWLRQ KHOG LQ 6ZHGHQ XQGHU WKH 1HZ 

$QG WKH VXEMHFW PDWWHU RI WKH GLVSXWH LV QRW HQWLUHO\ GRPHVWLF LQ VFRSH EHFDXVH LW LQYROYHV D GLVSXWH

RULJLQDWLQJ LQ .D]DNKVWDQ DQG QRQH RI WKH SDUWLHV DUH FLWL]HQV RI WKH 8QLWHG 6WDWHV See 3HW  ±

 see  86&   ³$Q DJUHHPHQW RU DZDUG DULVLQJ RXW RI >D FRPPHUFLDO UHODWLRQVKLS@ ZKLFK




       $QG LQ DQ\ HYHQW WKH DUELWUDWLRQ VKRXOG KDYH FRPH DV QR VXUSULVH WR .D]DNKVWDQ 7KH
PDWWHU ZDV VXEPLWWHG WR DUELWUDWLRQ PRUH WKDQ D \HDU DIWHU SHWLWLRQHUV LQIRUPHG WKH 3UHVLGHQW RI
.D]DNKVWDQ RQ 0D\   WKDW LQ OLJKW RI WKH DOOHJHG KDUDVVPHQW WKH\ ³LQWHQGHG WR EULQJ
DUELWUDWLRQ FODLPV DJDLQVW .D]DNKVWDQ IRU WKH GLPLQXWLRQ RI YDOXH´ RI FHUWDLQ RI SHWLWLRQHUV¶
LQYHVWPHQWV $ZDUG  
                                                  
LV HQWLUHO\ EHWZHHQ FLWL]HQV RI WKH 8QLWHG 6WDWHV VKDOO QRW EH GHHPHG WR IDOO XQGHU WKH

&RQYHQWLRQ    ´

                7KH VXEMHFW PDWWHU RI WKH DUELWUDWLRQ LV FRPPHUFLDO

        7KH (QHUJ\ &KDUWHU 7UHDW\ H[SUHVVO\ SURYLGHV LQ $UWLFOH  WKDW ³>F@ODLPV VXEPLWWHG WR

DUELWUDWLRQ KHUHXQGHU VKDOO EH FRQVLGHUHG WR DULVH RXW RI D FRPPHUFLDO UHODWLRQVKLS RU WUDQVDFWLRQ

IRU WKH SXUSRVHV RI DUWLFOH , RI >WKH 1HZ ´ (&7 DUW E 7KXV UHVSRQGHQW

.D]DNKVWDQ D SDUW\ WR WKH (&7 KDV SODLQO\ DJUHHG WKDW WKH UHODWLRQVKLS EHWZHHQ LW DQG WKH

SHWLWLRQHUV LV FRPPHUFLDO XQGHU WKH 1HZ  Id.  86&  

        0RUHRYHU WKH FDVH ODZ LQ WKLV &LUFXLW VXSSRUWV WKDW ILQGLQJ $V WKH '& &LUFXLW UHFHQWO\

UHFRJQL]HG WKH WHUP ³FRPPHUFLDO´ DV XVHG LQ WKH 1HZ  WKRXJK LW GRHV QRW KDYH

D VSHFLILF VWDWXWRU\ GHILQLWLRQ UHIHUV WR ³PDWWHUV RU UHODWLRQVKLSV ZKHWKHU FRPPHUFLDO RU QRW WKDW

DULVH RXW RI RU LQ FRQQHFWLRQ ZLWK FRPPHUFH´ Belize Social Dev. Ltd. v. Gov’t of Belize  )G

 ± '& &LU  TXRWLQJ 5HVWDWHPHQW 7KLUG RI 86 /DZ RI ,QW¶O &RPP $UE  

 5HVWDWHPHQW 7KLUG RI )RUHLJQ 5HODWLRQV /DZ   FPW I  H[SODLQLQJ WKDW ³WKH

IDFW WKDW DQ DJUHHPHQW WR DUELWUDWH LV LQ WKH FRQWUDFW EHWZHHQ D JRYHUQPHQW DQG D SULYDWH SHUVRQ

PD\ FRQILUP LWV FRPPHUFLDO FKDUDFWHU´ 7KH Belize FRXUW DGGHG WKDW ³WKH IXOO VFRSH RI µFRPPHUFH¶

DQG µIRUHLJQ FRPPHUFH¶ DV WKRVH WHUPV KDYH EHHQ EURDGO\ LQWHUSUHWHG LV DYDLODEOH IRU DUELWUDO

DJUHHPHQWV DQG DZDUGV´  )G DW  TXRWLQJ Island Territory of Curacao v. Solitron Devices,

Inc.  ) 6XSS   6'1  see also Diag-Human, S.E. v. Czech Republic – Ministry

of Health 1R   :/  DW  '& &LU 0D\  

        ,Q WKH WUDQVDFWLRQV XQGHUO\LQJ WKLV FDVH UHVSRQGHQW .D]DNKVWDQ JUDQWHG DQG UHYRNHG

SHWLWLRQHUV¶ ULJKWV WR GHYHORS RLO DQG JDV ILHOGV ZLWKLQ LWV ERUGHUV VR WKH UHODWLRQVKLS EHWZHHQ WKH

SDUWLHV FOHDUO\ ³DULVH>V@ RXW RI RU LQ FRQQHFWLRQ ZLWK FRPPHUFH´ See Belize  )G DW 



                                                 
          %HFDXVH WKH &RXUW ILQGV WKDW HDFK RI WKH IRXU IDFWRUV RI WKH U.S. Titan WHVW KDYH EHHQ PHW

LW ILQGV WKDW LW KDV MXULVGLFWLRQ XQGHU WKH )$$ 7KH &RXUW QH[W FRQVLGHUV ZKHWKHU .D]DNKVWDQ

QRQHWKHOHVV HQMR\V IRUHLJQ VRYHUHLJQ LPPXQLW\ LQ WKLV HQIRUFHPHQW DFWLRQ XQGHU WKH )RUHLJQ

6RYHUHLJQ ,PPXQLWLHV $FW See Creighton  )G DW 

 ,,      7KH &RXUW KDV VXEMHFW PDWWHU MXULVGLFWLRQ EHFDXVH WKLV FDVH IDOOV ZLWKLQ WKH LPSOLHG
          ZDLYHU DQG DUELWUDWLRQ H[FHSWLRQV WR WKH )RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW
          7KH )RUHLJQ 6RYHUHLJQ ,PPXQLWLHV $FW LV WKH ³VROH EDVLV IRU REWDLQLQJ MXULVGLFWLRQ RYHU D

IRUHLJQ VWDWH LQ WKH FRXUWV RI >WKH 8QLWHG 6WDWHV@´ Belize  )G DW  TXRWLQJ Argentine

Republic v. Amerada Hess Shipping Corp.  86    8QGHU WKH )6,$  86&

  et seq. ³D IRUHLJQ VWDWH LV SUHVXPSWLYHO\ LPPXQH IURP WKH MXULVGLFWLRQ RI 8QLWHG 6WDWHV

FRXUWV´ DQG ³XQOHVV D VSHFLILHG H[FHSWLRQ DSSOLHV D IHGHUDO FRXUW ODFNV VXEMHFWPDWWHU

MXULVGLFWLRQ RYHU D FODLP DJDLQVW D IRUHLJQ VWDWH´ Saudi Arabia v. Nelson  86  

 %HFDXVH ³VXEMHFW PDWWHU MXULVGLFWLRQ LQ DQ\ VXFK DFWLRQ GHSHQGV RQ WKH H[LVWHQFH RI RQH

RI WKH VSHFLILHG H[FHSWLRQV    >D@W WKH WKUHVKROG RI HYHU\ DFWLRQ LQ D 'LVWULFW &RXUW DJDLQVW D IRUHLJQ

VWDWH    WKH FRXUW PXVW VDWLVI\ LWVHOI WKDW RQH RI WKH H[FHSWLRQV DSSOLHV´ Verlinden B.V. v. Cent.

Bank of Nigeria  86  ±  see also Belize  )G DW  GHVFULELQJ WKH

)6,$¶V WHUPV DV ³DEVROXWH´

          ,W LV XQGLVSXWHG WKDW UHVSRQGHQW .D]DNKVWDQ LV D IRUHLJQ VWDWH WKDW LV FRYHUHG E\ WKH )6,$

3HWLWLRQHUV DVVHUW WKDW WKH &RXUW PD\ H[HUFLVH VXEMHFW PDWWHU MXULVGLFWLRQ LQ WKLV FDVH XQGHU WZR

GLIIHUHQW H[FHSWLRQV WR IRUHLJQ VRYHUHLJQ LPPXQLW\ WKH LPSOLHG ZDLYHU SURYLVLRQ  86&

 D DQG WKH DUELWUDWLRQ H[FHSWLRQ  86&  D 3HW¶UV¶ -XULV 0HP DW ±

7KH &RXUW LV VDWLVILHG WKDW WKRVH H[FHSWLRQV DSSO\ DQG WKDW LW WKHUHIRUH KDV WKH SRZHU WR KHDU WKH

PDWWHU




                                                   
               .D]DNKVWDQ KDV LPSOLFLWO\ ZDLYHG LWV VRYHUHLJQ LPPXQLW\ XQGHU 6HFWLRQ
               D RI WKH )6,$
       6HFWLRQ D RI WKH )6,$ WKH LPSOLHG ZDLYHU SURYLVLRQ VWDWHV WKDW ³>D@ IRUHLJQ VWDWH

VKDOO QRW EH LPPXQH IURP WKH MXULVGLFWLRQ RI FRXUWV RI WKH 8QLWHG 6WDWHV    LQ DQ\ FDVH    LQ

ZKLFK WKH IRUHLJQ VWDWH KDV ZDLYHG LWV LPPXQLW\    E\ LPSOLFDWLRQ´  86&  D 7KH

&RXUW RI $SSHDOV KDV IRXQG LPSOLHG ZDLYHUV RI IRUHLJQ VRYHUHLJQ LPPXQLW\ LQ WKUHH FLUFXPVWDQFHV

ZKHQ ³ D IRUHLJQ VWDWH KDV DJUHHG WR DUELWUDWLRQ LQ DQRWKHU FRXQWU\  D IRUHLJQ VWDWH KDV DJUHHG

WKDW WKH ODZ RI D SDUWLFXODU FRXQWU\ JRYHUQV D FRQWUDFW RU  D IRUHLJQ VWDWH KDV ILOHG D UHVSRQVLYH

SOHDGLQJ LQ DQ DFWLRQ ZLWKRXW UDLVLQJ WKH GHIHQVH RI VRYHUHLJQ LPPXQLW\´ Foremost-McKesson,

Inc. v. Islamic Republic of Iran  )G   '& &LU  FLWLQJ 6 5HS 1R 

DW   +5 5HS 1R  DW   reprinted in  86&&$1  

7KH ILUVW DQG WKLUG RSWLRQV DUH DSSOLFDEOH KHUH

                     .D]DNKVWDQ¶V DJUHHPHQW WR DUELWUDWH LQ 6ZHGHQ RSHUDWHV DV DQ LPSOLHG
                       ZDLYHU RI LPPXQLW\ WR VXLW LQ WKH 8QLWHG 6WDWHV
                       D      .D]DNKVWDQ KDV ³DJUHHG WR DUELWUDWLRQ´
       7KH TXHVWLRQ RI ZKHWKHU .D]DNKVWDQ DJUHHG WR DUELWUDWH LV FHQWUDO WR WKH SDUWLHV¶ GLVSXWH LQ

WKLV FDVH 7KH '& &LUFXLW KDV UHFHQWO\ H[SODLQHG WKDW WKH )6,$ GRHV QRW UHTXLUH D GLVWULFW FRXUW

WR PDNH D de novo GHWHUPLQDWLRQ RI DUELWUDELOLW\ See Chevron Corp. v. Ecuador  )G 

 '& &LU  $OO WKDW LV UHTXLUHG LV WKDW WKH SHWLWLRQHU PDNH D ³SULPD IDFLH VKRZLQJ WKDW

WKHUH ZDV DQ DUELWUDWLRQ DJUHHPHQW E\ SURGXFLQJ WKH >WUHDW\@ DQG WKH QRWLFH RI DUELWUDWLRQ´ Id.

2QFH SHWLWLRQHU PDNHV WKLV VKRZLQJ WKH EXUGHQ VKLIWV WR WKH UHVSRQGHQW ³WR GHPRQVWUDWH E\ D

SUHSRQGHUDQFH RI WKH HYLGHQFH WKDW WKH >WUHDW\@ DQG WKH QRWLFH WR DUELWUDWH GLG QRW FRQVWLWXWH D YDOLG

DUELWUDWLRQ DJUHHPHQW EHWZHHQ WKH SDUWLHV´ Id. FLWLQJ Agudas Chasidei Chabad of U.S. v. Russian

Fed’n  )G   '& &LU 




                                                   
        3HWLWLRQHUV KHUH KDYH SURYLGHG SULPD IDFLH HYLGHQFH RI DQ DUELWUDWLRQ DJUHHPHQW ± WKH\ KDYH

D SURYLGHG WKH (QHUJ\ &KDUWHU 7UHDW\ see ([ % WR 6XQ 'HFO >'NW  @ DQG WKH QRWLFH RI

DUELWUDWLRQ 5HT IRU $UE 7KXV WKH &RXUW PXVW GHWHUPLQH ³ZKHWKHU >UHVSRQGHQW@ KDV VXIILFLHQWO\

UHEXWWHG WKH SUHVXPSWLRQ WKDW WKH >WUHDW\@ DQG >SHWLWLRQHU¶V@ QRWLFH RI DUELWUDWLRQ FRQVWLWXWHG DQ

DJUHHPHQW WR DUELWUDWH´ Chevron  )G DW 

        7KH (&7 SURYLGHV WKDW LI D GLVSXWH FDQQRW EH VROYHG ³ZLWKLQ D SHULRG RI WKUHH PRQWKV IURP

WKH GDWH RQ ZKLFK HLWKHU SDUW\ WR WKH GLVSXWH UHTXHVWHG DPLFDEOH VHWWOHPHQW WKH ,QYHVWRU SDUW\ WR

WKH GLVSXWH PD\ FKRRVH WR VXEPLW LW IRU UHVROXWLRQ´ EHIRUH DQ LQWHUQDWLRQDO DUELWUDWLRQ (&7 DUW

±D 5HVSRQGHQW DV LW DUJXHG XQGHU WKH )$$ DWWHPSWV WR UHEXW WKH SUHVXPSWLRQ E\

DUJXLQJ WKDW LW QHYHU DJUHHG WR DUELWUDWH EHFDXVH SHWLWLRQHUV IDLOHG WR VDWLVI\ WKH WKUHH PRQWK

³FRROLQJ RII´ SHULRG WKDW ZDV UHTXLUHG XQGHU WKH (QHUJ\ &KDUWHU 7UHDW\ 5HVS¶W¶V -XULV 0HP DW

±

        5HVSRQGHQW¶V DUJXPHQW LV XQGHUPLQHG E\ WKH UHFHQW 6XSUHPH &RXUW GHFLVLRQ LQ BG Group,

PLC v. Republic of Argentina  6 &W   BG Group LQYROYHG D GLVSXWHUHVROXWLRQ

SURYLVLRQ LQ DQ LQYHVWPHQW WUHDW\ EHWZHHQ WKH 8QLWHG .LQJGRP DQG $UJHQWLQD Id. DW  7KH

SURYLVLRQ SURYLGHG IRU DUELWUDWLRQ LI WKH ORFDO FRXUW KDG QRW UHDFKHG D ILQDO GHFLVLRQ ZLWKLQ HLJKWHHQ

PRQWKV RI WKH WLPH WKH DJJULHYHG SDUW\ VXEPLWWHG D GLVSXWH Id. $UJHQWLQD DOOHJHG WKDW WKH

DUELWUDWRUV GLG QRW KDYH MXULVGLFWLRQ EHFDXVH %* *URXS LQLWLDWHG DUELWUDWLRQ ZLWKRXW ZDLWLQJ WKH

UHTXLVLWH HLJKWHHQ PRQWKV Id. DW  7KH 6XSUHPH &RXUW FRQFOXGHG WKDW WKH HLJKWHHQPRQWK

SURYLVLRQ ZDV SURFHGXUDO QRW MXULVGLFWLRQDO EHFDXVH LW JRYHUQHG ZKHQ WKH GXW\ WR DUELWUDWH DURVH

UDWKHU WKDQ ZKHWKHU WKH GXW\ H[LVWHG DW DOO Id. DW  $V D UHVXOW WKH 6XSUHPH &RXUW KHOG WKDW

VDWLVIDFWLRQ RI WKH FRQGLWLRQ ZDV IRU WKH DUELWUDWRUV WR GHFLGH QRW WKH FRXUWV EHFDXVH SDUWLHV




                                                 
³QRUPDOO\ H[SHFW D IRUXPEDVHG GHFLVLRQPDNHU WR GHFLGH IRUXPVSHFLILF procedural JDWHZD\

PDWWHUV´ Id. TXRWLQJ Howsam v. Dean Witter Reynolds, Inc.  86   

       7KDW SULQFLSOH DSSOLHV KHUH DV ZHOO $V WKH &RXUW KDV GLVFXVVHG WKH WKUHHPRQWK VHWWOHPHQW

SHULRG LV QRW D FRQGLWLRQ SUHFHGHQW WR WKH FRQVHQW WR DUELWUDWH EHFDXVH .D]DNKVWDQ JDYH LWV

unconditional FRQVHQW WR DUELWUDWLRQ LQ WKH (&7 VXEMHFW RQO\ WR WZR H[FHSWLRQV WKDW GR QRW UHODWH

WR WKH VHWWOHPHQW SHULRG See (&7 DUW D see also Chevron  )G DW  $V LQ BG

Group WKH VHWWOHPHQW SHULRG LV D SURFHGXUDO SURYLVLRQ WKDW GHWHUPLQHV ZKHQ WKH SDUWLHV PD\ EHJLQ

DUELWUDWLRQ DQG VXFK SURFHGXUDO SUHUHTXLVLWHV DUH IRU WKH WULEXQDO QRW WKH &RXUW WR LQWHUSUHW DQG

DSSO\ See  6 &W DW  ,Q WKLV FDVH WKH WULEXQDO GHWHUPLQHG WKDW D WKUHHPRQWK VXVSHQVLRQ

RI WKH SURFHHGLQJV ZRXOG VDWLVI\ WKH (&7¶V WKUHHPRQWK VHWWOHPHQW UHTXLUHPHQW $ZDUG  

%HFDXVH WKH DUELWUDWRUV IRXQG WKH SURFHGXUDO KXUGOH WR DUELWUDWLRQ WR KDYH EHHQ VDWLVILHG UHVSRQGHQW

KDV IDLOHG WR UHEXW WKH SUHVXPSWLRQ RI DQ DJUHHPHQW WR DUELWUDWH XQGHU WKH )6,$

                       E      5HVSRQGHQW DJUHHG WR DUELWUDWH LQ DQRWKHU FRXQWU\
       3HWLWLRQHUV QH[W VXEPLW WKDW .D]DNKVWDQ LPSOLFLWO\ ZDLYHG LWV VRYHUHLJQ LPPXQLW\ EHFDXVH

LW DJUHHG WR DUELWUDWH LQ 6WRFNKROP See 3HW¶UV¶ -XULV 0HP DW ± $V WKH '& &LUFXLW KDV

H[SODLQHG ZKHQ D IRUHLJQ VWDWH DJUHHV WR DUELWUDWH LQ D FRXQWU\ WKDW KDV VLJQHG WKH 1HZ  LW ZDLYHV LWV VRYHUHLJQ LPPXQLW\ LQ DOO RI WKH VLJQDWRU\ FRXQWULHV EHFDXVH ³ZKHQ D

FRXQWU\ EHFRPHV D VLJQDWRU\ WR WKH &RQYHQWLRQ E\ WKH YHU\ SURYLVLRQV RI WKH &RQYHQWLRQ WKH

VLJQDWRU\ VWDWH PXVW KDYH FRQWHPSODWHG HQIRUFHPHQW DFWLRQV LQ RWKHU VLJQDWRU\ VWDWHV´ Creighton

 )G DW  TXRWLQJ Seetransport Wiking Trader v. Navimpex Centrala  )G  

G &LU  .D]DNKVWDQ 6ZHGHQ DQG WKH 8QLWHG 6WDWHV DUH DOO VLJQDWRULHV RI WKH 1HZ      See “&RQWUDFWLQJ 6WDWHV´ New York Arb. Convention KWWSZZZQHZ\RUN

FRQYHQWLRQRUJFRXQWULHV



                                                 
       7KHUHIRUH EHFDXVH UHVSRQGHQW DJUHHG WR DUELWUDWH LQ 6ZHGHQ WKH LPSOLHG ZDLYHU GRFWULQH

DSSOLHV DQG .D]DNKVWDQ FDQQRW DVVHUW LWV IRUHLJQ VRYHUHLJQ LPPXQLW\ LQ WKH 8QLWHG 6WDWHV DV D EDU

WR WKLV &RXUW¶V MXULVGLFWLRQ RYHU WKH SHWLWLRQ WR FRQILUP WKH DUELWUDWLRQ DZDUG

                     .D]DNKVWDQ¶V IDLOXUH WR UDLVH WKH VRYHUHLJQ LPPXQLW\ GHIHQVH LQ LWV ILUVW
                       UHVSRQVLYH SOHDGLQJ LV D VHFRQG LPSOLHG ZDLYHU RI VRYHUHLJQ LPPXQLW\
       7KHUH ZRXOG EH DGGLWLRQDO JURXQGV WR ILQG WKDW .D]DNKVWDQ KDV ZDLYHG LWV VRYHUHLJQ

LPPXQLW\ LI LW ILOHG D UHVSRQVLYH SOHDGLQJ ZLWKRXW UDLVLQJ D VRYHUHLJQ LPPXQLW\ GHIHQVH

Foremost-McKesson  )G DW  KROGLQJ WKDW D VRYHUHLJQ KDV LPSOLHGO\ ZDLYHG LWV LPPXQLW\

ZKHQ LW PDNHV D ³FRQVFLRXV GHFLVLRQ WR WDNH SDUW LQ WKH OLWLJDWLRQ DQG >IDLOV@ WR UDLVH VRYHUHLJQ

LPPXQLW\ GHVSLWH WKH RSSRUWXQLW\ WR GR VR´ $IWHU SHWLWLRQHU ILOHG WKLV DFWLRQ UHVSRQGHQW ILOHG

WZR VXEVWDQWLYH UHVSRQVLYH SOHDGLQJV ± DQ RSSRVLWLRQ WR WKH SHWLWLRQ DQG D VXUUHSO\ LQ VXSSRUW RI

LWV RSSRVLWLRQ 5HVS¶W¶V 2SS 5HVS¶W¶V 6XU5HSO\ ± DQG LW GLG QRW REMHFW WR WKLV &RXUW¶V MXULVGLFWLRQ

RQ VRYHUHLJQ LPPXQLW\ JURXQGV ,QGHHG WKH SDUWLHV ZHUH VLOHQW ZLWK UHVSHFW WR DQ\ IRUHLJQ

VRYHUHLJQ LPPXQLW\ TXHVWLRQV XQWLO WKH &RXUW VROLFLWHG EULHILQJ RQ WKH LVVXH See 0LQ 2UGHU 2FW

  %HFDXVH UHVSRQGHQW PDGH D ³FRQVFLRXV GHFLVLRQ´ WR ILOH UHVSRQVLYH SOHDGLQJV LQ WKLV

&RXUW LW FDQ EH IRXQG WR KDYH ZDLYHG VRYHUHLJQ LPPXQLW\ XQGHU WKH )6,$ IRU WKLV UHDVRQ DV ZHOO

Foremost-McKesson  )G DW 

               .D]DNKVWDQ ZDLYHG LWV VRYHUHLJQ LPPXQLW\ XQGHU 6HFWLRQ D WKH
               DUELWUDWLRQ H[FHSWLRQ WR WKH )6,$

       7KH &RXUW FDQ DOVR DVVHUW LWV MXULVGLFWLRQ WKURXJK DQRWKHU RQH RI WKH )6,$¶V

H[FHSWLRQV ± WKH DUELWUDWLRQ H[FHSWLRQ 8QGHU WKDW H[FHSWLRQ

               $ IRUHLJQ VWDWH VKDOO QRW EH LPPXQH IURP WKH MXULVGLFWLRQ RI FRXUWV RI WKH
               8QLWHG 6WDWHV    LQ ZKLFK WKH DFWLRQ LV EURXJKW HLWKHU WR HQIRUFH DQ
               DJUHHPHQW PDGH E\ WKH IRUHLJQ VWDWH ZLWK RU IRU WKH EHQHILW RI D SULYDWH SDUW\
               WR VXEPLW WR DUELWUDWLRQ DOO RU DQ\ GLIIHUHQFHV ZKLFK KDYH DULVHQ RU ZKLFK
               PD\ DULVH EHWZHHQ WKH SDUWLHV ZLWK UHVSHFW WR D GHILQHG OHJDO UHODWLRQVKLS
               ZKHWKHU FRQWUDFWXDO RU QRW FRQFHUQLQJ D VXEMHFW PDWWHU FDSDEOH RI
               VHWWOHPHQW E\ DUELWUDWLRQ XQGHU WKH ODZV RI WKH 8QLWHG 6WDWHV RU WR FRQILUP

                                                 
               DQ DZDUG PDGH SXUVXDQW WR VXFK DQ DJUHHPHQW WR DUELWUDWH LI    WKH
               DJUHHPHQW RU DZDUG LV RU PD\ EH JRYHUQHG E\ D WUHDW\ RU RWKHU LQWHUQDWLRQDO
               DJUHHPHQW LQ IRUFH IRU WKH 8QLWHG 6WDWHV FDOOLQJ IRU WKH UHFRJQLWLRQ DQG
               HQIRUFHPHQW RI DUELWUDO DZDUGV    
 86&  D $V WKH '& &LUFXLW H[SODLQHG LQ Chevron WKLV VWDWXWH UHTXLUHV WKDW D

GLVWULFW FRXUW PXVW PDNH WKUHH ILQGLQJV WR VDWLVI\ LWVHOI WKDW LW KDV MXULVGLFWLRQ XQGHU WKH DUELWUDWLRQ

H[FHSWLRQ  D IRUHLJQ VWDWH KDV DJUHHG WR DUELWUDWH  WKHUH LV DQ DZDUG EDVHG RQ WKDW DJUHHPHQW

DQG  WKH DZDUG LV RU PD\ EH JRYHUQHG E\ D WUHDW\ VLJQHG E\ WKH 8QLWHG 6WDWHV FDOOLQJ IRU WKH

UHFRJQLWLRQ DQG HQIRUFHPHQW RI DUELWUDO DZDUGV  )G DW  FLWLQJ D SDUW\¶V DUJXPHQW DQG

LQGLFDWLQJ WKDW WKH SDUW\ ³KDV LGHQWLILHG WKH UHOHYDQW MXULVGLFWLRQDO IDFWV´

       $V WKH &RXUW KDV DOUHDG\ IRXQG .D]DNKVWDQ DJUHHG WR DUELWUDWH IRU SXUSRVHV RI WKH )6,$

See id. DW  $QG WKH &RXUW ILQGV ± DQG WKH SDUWLHV GR QRW DSSHDU WR GLVSXWH ± WKDW WKH DUELWUDO

DZDUG WKDW SHWLWLRQHUV DUH VHHNLQJ WR HQIRUFH LQ WKLV DFWLRQ ZDV PDGH SXUVXDQW WR WKDW DJUHHPHQW

See id. DW  ILQGLQJ WKDW ³WKH H[LVWHQFH RI DQ DZDUG LV D IDFWXDO TXHVWLRQ WKDW WKH 'LVWULFW &RXUW

PXVW UHVROYH LQ RUGHU WR PDLQWDLQ MXULVGLFWLRQ´

       )LQDOO\ WKH DUELWUDO DZDUG ³LV RU PD\ EH JRYHUQHG´ E\ WKH 1HZ  7KH

1HZ ´ 1HZ  DUW , 7KH )$$ ZKLFK FRGLILHV

WKH 1HZ 6 ODZ GHFODUHV ³>D@Q DFWLRQ RU SURFHHGLQJ IDOOLQJ XQGHU WKH

&RQYHQWLRQ VKDOO EH GHHPHG WR DULVH XQGHU WKH ODZV DQG WUHDWLHV RI WKH 8QLWHG 6WDWHV 7KH GLVWULFW

FRXUWV    VKDOO KDYH RULJLQDO MXULVGLFWLRQ RYHU VXFK DQ DFWLRQ RU SURFHHGLQJ UHJDUGOHVV RI WKH

DPRXQW LQ FRQWURYHUV\´  86&   6LQFH DOO WKDW LV UHTXLUHG IRU MXULVGLFWLRQ XQGHU WKH )6,$

LV D ³QRQIULYRORXV´ DUJXPHQW WKDW WKH FRQWURYHUV\ LV FRYHUHG E\ WKH &RQYHQWLRQ see Chevron 




                                                  
)G DW  Agudas-Chasidei Chabad  )G DW  WKH &RXUW ILQGV WKDW SHWLWLRQHUV KDYH

VDWLVILHG WKLV IDFWRU DV ZHOO

        %HFDXVH .D]DNKVWDQ KDV ZDLYHG LWV VRYHUHLJQ LPPXQLW\ E\ LPSOLFDWLRQ LQ WKH WZR ZD\V

GLVFXVVHG DERYH DQG EHFDXVH WKLV GLVSXWH IDOOV XQGHU WKH DUELWUDWLRQ H[FHSWLRQ WR WKH )6,$ WKH

&RXUW PD\ H[HUFLVH LWV VXEMHFW PDWWHU MXULVGLFWLRQ RYHU WKLV GLVSXWH XQGHU WKH )6,$ See  86&

 D D

,,,    7KLV PDWWHU ZLOO EH VWD\HG LQ OLJKW RI WKH SHQGLQJ VHWDVLGH SURFHHGLQJ LQ 6ZHGHQ

        7KH &RXUW PXVW FRQVLGHU WKHQ ZKHWKHU WKH SHWLWLRQ WR FRQILUP WKH DUELWUDO DZDUG VKRXOG

EH JUDQWHG 2Q $SULO   .D]DNKVWDQ PRYHG IRU OHDYH WR ILOH DGGLWLRQDO JURXQGV LQ VXSSRUW

RI LWV RSSRVLWLRQ WR WKH SHWLWLRQ WR FRQILUP WKH DUELWUDWLRQ DZDUG 5HVS¶W¶V 0RW IRU /HDYH WR 6XEPLW

$GGLWLRQDO *URXQGV LQ 6XSS RI 2SS WR 3HW >'NW  @ ,Q LWV PRWLRQ UHVSRQGHQW DUJXHG WKDW

SHWLWLRQHUV SURFXUHG WKH DZDUG E\ IUDXG DQG QRWHG WKDW ³>L@Q 0DUFK  .D]DNKVWDQ LQLWLDWHG

SURFHHGLQJV EHIRUH WKH 6YHD &RXUW RI $SSHDO LQ 6WRFNKROP 6ZHGHQ    WR VHW DVLGH WKH 6&&

$ZDUG XQGHU WKH 6ZHGLVK $UELWUDWLRQ $FW´ Id. DW ± ± 7KH &RXUW UHYLHZHG WKH DUELWUDWLRQ

DZDUG DQG GHQLHG WKH PRWLRQ UHDVRQLQJ WKDW ³LW >ZRXOG@ QRW EH LQ WKH LQWHUHVW RI MXVWLFH WR FRQGXFW

D PLQLWULDO RQ WKH LVVXH RI IUDXG KHUH ZKHQ WKH DUELWUDWRUV H[SUHVVO\ GLVDYRZHG DQ\ UHOLDQFH RQ WKH

DOOHJHGO\ IUDXGXOHQW PDWHULDO´ 2UGHU 0D\   >'NW  @ DW 

        .D]DNKVWDQ WKHQ PRYHG IRU UHFRQVLGHUDWLRQ 5HVS¶W¶V 0RW IRU 5HFRQV RI 0D\  

2UGHU >'NW  @ ³5HVS¶W¶V 0RW´ DQG SHWLWLRQHUV RSSRVHG WKH PRWLRQ 3HW¶UV¶ 0HP RI 3 	 $

LQ 2SS WR 5HVS¶W¶V 0RW >'NW  @ ³3HW¶UV¶ 2SS´ 3HWLWLRQHUV SRLQWHG RXW WKDW .D]DNKVWDQ

³KDV WKH RSSRUWXQLW\ WR OLWLJDWH WKH YHU\ VDPH IUDXG DOOHJDWLRQV LQ WKH FRXUWV RI 6ZHGHQ ZKLFK LV

WKH VHDW RI WKH DUELWUDWLRQ DQG SULPDU\ MXULVGLFWLRQ LQ WKLV FDVH´ Id. DW  ,Q UHVSRQGHQW¶V UHSO\ LW

FRQILUPHG WKDW WKH SDUWLHV DUH OLWLJDWLQJ WKH IUDXG LVVXH LQ 6ZHGHQ EXW LW DUJXHG WKDW WKH 6ZHGHQ



                                                  
SURFHHGLQJ VKRXOG QRW DIIHFW WKH &RXUW¶V UHYLHZ RI WKH SHWLWLRQ WR FRQILUP RU WKH PRWLRQ IRU

UHFRQVLGHUDWLRQ See 5HSO\ LQ 6XSS RI 0RW IRU 5HFRQV >'NW  @

       7KH &RXUW WKHQ RUGHUHG WKH SDUWLHV WR DGGUHVV ZKHWKHU D VWD\ SHQGLQJ WKH UHVROXWLRQ RI WKH

VHWDVLGH SURFHHGLQJV LQ 6ZHGHQ ZRXOG EH SUXGHQW 0LQ 2UGHU -XQH   .D]DNKVWDQ

LQGLFDWHG WKDW LW ³KDV QRW UHTXHVWHG D VWD\ RI WKHVH SURFHHGLQJV´ DQG ³WKDW LWV SRVLWLRQ KDV QRW

FKDQJHG DQG .D]DNKVWDQ LV QRW QRZ UHTXHVWLQJ D VWD\´ 5HVS¶W¶V 0HP RQ 6WD\ RI 3URFHHGLQJV

>'NW  @ DW  %XW .D]DNKVWDQ DOVR UHFRJQL]HG ³WKH VWURQJ OLNHOLKRRG WKDW D VWD\ LQ IDYRU RI WKH

6ZHGLVK 3URFHHGLQJV ZRXOG VHUYH WKH LQWHUHVWV RI MXGLFLDO HFRQRP\´ Id. DW  )RU WKDW UHDVRQ LW

VWDWHG WKDW LW GLG ³QRW REMHFW WR D VWD\ LI WKH &RXUW LV LQFOLQHG WR RUGHU RQH´ EHFDXVH ³>L@Q WKH HYHQW

.D]DNKVWDQ¶V SHWLWLRQ WR VHW DVLGH WKH $ZDUG LV JUDQWHG E\ WKH 6YHD &RXUW RI $SSHDO WKH $ZDUG

ZLOO EH YLUWXDOO\ XQHQIRUFHDEOH LQ WKH 8QLWHG 6WDWHV DQG WKH 3HWLWLRQ WR &RQILUP ZRXOG WKXV EH

VXEMHFW WR VXPPDU\ GHQLDO´ Id. DW    .D]DNKVWDQ QRWHG WKDW WKH ³6ZHGLVK 3URFHHGLQJV DUH

VFKHGXOHG IRU ILQDO KHDULQJ GXULQJ WZHOYH  QRQFRQVHFXWLYH GD\V LQ WKH LPPHGLDWH IXWXUH

± IURP 6HSWHPEHU  WR 2FWREHU   ± ZLWK D GHFLVLRQ H[SHFWHG IURP WKH 6YHD &RXUW RI $SSHDOV

EHIRUH WKH HQG RI ´ Id.  

       3HWLWLRQHUV RSSRVH D VWD\ DQG WKH\ PDLQWDLQ WKDW LI WKH &RXUW ZHUH LQFOLQHG WR JUDQW D VWD\

.D]DNKVWDQ VKRXOG EH IRUFHG WR SRVW VHFXULW\ IRU WKH DPRXQW RI WKH DUELWUDWLRQ DZDUG 3HW¶UV¶ 0HP

RI 3 	 $ &RQFHUQLQJ 6WD\ RI 3URFHHGLQJV >'NW  @ ³3HW¶UV¶ 6WD\ 0HP´ 3HWLWLRQHUV GR QRW

FRQWHVW WKDW D KHDULQJ LV VFKHGXOHG WR RFFXU LQ WKH FRPLQJ PRQWKV EXW WKH\ SURWHVW WKDW HYHQ LI WKH

GHFLVLRQ RI WKH 6ZHGLVK FRXUW LV LVVXHG DW WKH HQG RI  DQ DSSHDO FRXOG IROORZ DQG WKDW DSSHDO




                                                  
FRXOG WDNH DQRWKHU \HDU WR FRQFOXGH Id. DW  .D]DNKVWDQ UHVSRQGHG WR SHWLWLRQHUV¶ ILOLQJ WR

RSSRVH WKH SRVWLQJ RI VHFXULW\ DQG DUJXHG WKDW WKH UHTXHVW ZDV SURFHGXUDOO\ GHILFLHQW 5HVS¶W¶V

5HVS WR -XQH   0HP >'NW  @

       7KH 1HZ  LI LW FRQVLGHUV LW SURSHU DGMRXUQ

WKH GHFLVLRQ RQ WKH HQIRUFHPHQW RI WKH DZDUG´ ZKHUH ³DQ DSSOLFDWLRQ IRU WKH VHWWLQJ DVLGH RU

VXVSHQVLRQ RI WKH DZDUG KDV EHHQ PDGH WR D FRPSHWHQW DXWKRULW\´ LQ WKH FRXQWU\ LQ ZKLFK WKH DZDUG

ZDV LVVXHG 1HZ  DUW 9, $OWKRXJK WKH '& &LUFXLW KDV QRW DGGUHVVHG WKH VFRSH

RI WKH &RXUW¶V GLVFUHWLRQ XQGHU $UWLFOH 9, RWKHU FLUFXLWV KDYH VWUHVVHG WKDW LQ H[HUFLVLQJ WKLV

GLVFUHWLRQ WKH &RXUW VKRXOG ³EDODQFH WKH &RQYHQWLRQ¶V SROLF\ IDYRULQJ FRQILUPDWLRQ RI DUELWUDO

DZDUGV DJDLQVW WKH SULQFLSOH RI LQWHUQDWLRQDO FRPLW\ HPEUDFHG E\ WKH &RQYHQWLRQ´ Four Seasons

Hotels & Resorts, B.V. v. Consorcio Barr S.A.  )G   WK &LU  FLWLQJ

Europcar Italia, S.p.A v. Maiellano Tours  )G   G &LU  $QG WKH 6HFRQG

&LUFXLW KDV DUWLFXODWHG D QRQH[KDXVWLYH OLVW RI VL[ IDFWRUV WKDW D GLVWULFW FRXUW VKRXOG FRQVLGHU LQ

FRQGXFWLQJ WKH UHTXLUHG EDODQFLQJ

                   >7@KH JHQHUDO REMHFWLYHV RI DUELWUDWLRQ ± WKH H[SHGLWLRXV UHVROXWLRQ
               RI GLVSXWHV DQG WKH DYRLGDQFH RI SURWHFWHG DQG H[SHQVLYH OLWLJDWLRQ
                   WKH VWDWXV RI WKH IRUHLJQ SURFHHGLQJV DQG WKH HVWLPDWHG WLPH IRU WKRVH
               SURFHHGLQJV WR EH UHVROYHG
                    ZKHWKHU WKH DZDUG VRXJKW WR EH HQIRUFHG ZLOO UHFHLYH JUHDWHU
               VFUXWLQ\ LQ WKH IRUHLJQ SURFHHGLQJV XQGHU D OHVV GHIHUHQWLDO VWDQGDUG RI
               UHYLHZ
                    LI WKH FKDUDFWHULVWLFV RI WKH IRUHLJQ SURFHHGLQJ LQFOXGLQJ L ZKHWKHU
               WKH\ ZHUH EURXJKW WR HQIRUFH DQ DZDUG ZKLFK ZRXOG WHQG WR ZHLJK LQ IDYRU
               RI D VWD\ RU WR VHW WKH DZDUG DVLGH ZKLFK ZRXOG WHQG WR ZHLJK LQ IDYRU RI
               HQIRUFHPHQW LL ZKHWKHU WKH\ ZHUH LQLWLDWHG EHIRUH WKH XQGHUO\LQJ


      3HWLWLRQHUV DGPLW KRZHYHU WKDW ³>Z@KLOH GHFLVLRQV UHQGHUHG E\ WKH 6ZHGLVK &RXUW LQ VHW
DVLGH FDVHV JHQHUDOO\ DUH QRW DSSHDODEOH WKH 6ZHGLVK &RXUW PD\ JUDQW OHDYH WR DSSHDO LI LW
FRQVLGHUV WKH PDWWHU WR EH RI LPSRUWDQFH DV D PDWWHU RI SUHFHGHQW WKDW WKH DSSHDO EH FRQVLGHUHG E\
WKH 6XSUHPH &RXUW´ 'HFO RI *LQWD $KUHO >'NW  @  
                                                 
                HQIRUFHPHQW SURFHHGLQJ VR DV WR UDLVH FRQFHUQV RI LQWHUQDWLRQDO FRPLW\ LLL
                ZKHWKHU WKH\ ZHUH LQLWLDWHG E\ WKH SDUW\ QRZ VHHNLQJ WR HQIRUFH WKH DZDUG
                LQ IHGHUDO FRXUW DQG LY ZKHWKHU WKH\ ZHUH LQLWLDWHG XQGHU FLUFXPVWDQFHV
                LQGLFDWLQJ DQ LQWHQW WR KLQGHU RU GHOD\ UHVROXWLRQ RI WKH GLVSXWH
                     D EDODQFH RI WKH SRVVLEOH KDUGVKLSV WR HDFK RI WKH SDUWLHV NHHSLQJ LQ
                PLQG WKDW LI HQIRUFHPHQW LV SRVWSRQHG XQGHU $UWLFOH 9, RI WKH &RQYHQWLRQ
                WKH SDUW\ VHHNLQJ HQIRUFHPHQW PD\ UHFHLYH ³VXLWDEOH VHFXULW\´ DQG WKDW
                XQGHU $UWLFOH 9 RI WKH &RQYHQWLRQ DQ DZDUG VKRXOG QRW EH HQIRUFHG LI LW LV
                VHW DVLGH RU VXVSHQGHG LQ WKH RULJLQDWLQJ FRXQWU\ DQG
                    DQ\ RWKHU FLUFXPVWDQFHV WKDW FRXOG WHQG WR VKLIW WKH EDODQFH LQ IDYRU
                RU DJDLQVW DGMRXUQPHQW
Europcar  )G DW ±

        7KHVH IDFWRUV ZHLJK LQ IDYRU RI D VWD\ $V WR WKH ILUVW IDFWRU ZKLOH WKH &RXUW UHFRJQL]HV

WKDW D VWD\ ZLOO QRW SURPRWH WKH H[SHGLWLRXV UHVROXWLRQ RI WKLV PDWWHU D GHFLVLRQ E\ WKH 6YHD &RXUW

RI $SSHDO PD\ OLPLW RU HOLPLQDWH WKH QHHG IRU FRQWLQXHG DQG H[SHQVLYH OLWLJDWLRQ $QG LQ WHUPV RI

WKH WLPLQJ RI WKH 6ZHGLVK SURFHHGLQJ WKH SDUWLHV DQWLFLSDWH WKDW LW ZLOO EH UHVROYHG LQ VKRUW RUGHU

7KH UHFRUG GRHV QRW UHIOHFW WKH VWDQGDUGV XQGHU ZKLFK WKH 6YHD &RXUW RI $SSHDO ZLOO FRQVLGHU WKH

VHWDVLGH SHWLWLRQ EXW JLYHQ WKH VXPPDU\ QDWXUH RI FRQILUPDWLRQ SURFHHGLQJV XQGHU WKH 1HZ  see Belize Social Dev. Ltd. v. Gov’t of Belize  )G   '& &LU 

QRWLQJ WKDW GLVWULFW FRXUWV KDYH ³OLWWOH GLVFUHWLRQ LQ UHIXVLQJ RU GHIHUULQJ HQIRUFHPHQW RI IRUHLJQ

DUELWUDO DZDUGV´ WKH &RXUW ILQGV WKDW WKH WKLUG IDFWRU LV DW OHDVW QHXWUDO LI LW GRHV QRW IDYRU WKH VWD\

7KH IRXUWK IDFWRU DSSHDUV WR SRLQW LQ PRUH WKDQ RQH GLUHFWLRQ WKH IRUHLJQ SURFHHGLQJ ZDV EURXJKW

WR VHW DQ DZDUG DVLGH ZKLFK WKH 6HFRQG &LUFXLW VXJJHVWV ZLWKRXW H[SODQDWLRQ ZRXOG ZHLJK

DJDLQVW D VWD\ EXW LW ZDV LQLWLDWHG EHIRUH WKH LQVWDQW PDWWHU ZDV ILOHG ZKLFK ZRXOG LQGLFDWH WKDW D

VWD\ ZRXOG EH FRQVLVWHQW ZLWK LQWHUQDWLRQDO FRPLW\ $QG ZKLOH SHWLWLRQHUV KDYH DUWLFXODWHG VRPH

ILQDQFLDO SUHVVXUHV WKDW ZLOO QRW EH UHPHGLHG E\ D VWD\ WKH &RXUW LV PLQGIXO WKDW LI UHVSRQGHQW LV

VXFFHVVIXO LQ WKH VHWDVLGH SURFHHGLQJ FRQILUPDWLRQ RI WKH DZDUG ZLOO EH XQOLNHO\ DQG VR WKH ILIWK

IDFWRU IDYRUV D VWD\ See 1HZ  DUW 9H see also In re Arb. of Certain

                                                    
Controversies Between Getma Int’l & Republic of Guinea 1R ± 5%:  :/

 ''& -XQH   GHFOLQLQJ WR HQIRUFH IRUHLJQ DUELWUDWLRQ DZDUG ZKHUH LW KDG EHHQ

VHW DVLGH E\ D FRXUW RI FRPSHWHQW DXWKRULW\ 7KHUH DUH QR RWKHU UHOHYDQW FRQVLGHUDWLRQV WKDW WKH

SDUWLHV KDYH LGHQWLILHG

        *LYHQ WKH IDFW WKDW D GHFLVLRQ E\ WKH 6ZHGLVK FRXUW LV H[SHFWHG LQ WKH FRPLQJ PRQWKV DQG

WKH SRVVLELOLW\ WKDW WKH SHQGLQJ VHWDVLGH SURFHHGLQJ FRXOG KDYH D GUDPDWLF LPSDFW RQ WKH SHWLWLRQ

WR FRQILUP WKH DUELWUDWLRQ DZDUG WKH &RXUW ZLOO LQ DQ H[HUFLVH RI LWV GLVFUHWLRQ VWD\ WKLV

FRQILUPDWLRQ SURFHHGLQJ




       3HWLWLRQHUV KDYH UHTXHVWHG WKDW ³DQ\ VWD\ EH FRQGLWLRQHG XSRQ >.D]DNKVWDQ¶V@ SRVWLQJ RI
VHFXULW\ LQ WKH IXOO DPRXQW RI WKH DZDUG LQFOXGLQJ LQWHUHVW ZLWKLQ D UHDVRQDEOH SHULRG RI WLPH´
3HW¶UV¶ 6WD\ 0HP DW  see 1HZ  DUW 9, LQGLFDWLQJ WKDW WKH &RXUW ³PD\ LI LW
FRQVLGHUV LW SURSHU    RUGHU WKH RWKHU SDUW\ WR JLYH VXLWDEOH VHFXULW\´ *LYHQ WKH IDFW WKDW WKH VWD\
LV OLNHO\ WR EH RI UHDVRQDEO\ VKRUW GXUDWLRQ WKH &RXUW LQ DQ H[HUFLVH RI LWV GLVFUHWLRQ ZLOO QRW
UHTXLUH .D]DNKVWDQ WR SRVW VHFXULW\ +RZHYHU WKH &RXUW PD\ UHYLVLW WKH PDWWHU LI WKH 6ZHGLVK
FRXUW¶V GHFLVLRQ LV DSSHDOHG
                                                   
                                         &21&/86,21

       )RU DOO RI WKH UHDVRQV WKDW WKH &RXUW KDV H[SODLQHG WKH &RXUW ILQGV WKDW LW KDV MXULVGLFWLRQ

RYHU WKLV GLVSXWH +RZHYHU WKH &RXUW ZLOO VWD\ WKH FRQVLGHUDWLRQ RI WKH PHULWV RI WKH GLVSXWH XQWLO

WKH 6YHD &RXUW RI $SSHDO UHDFKHV D GHFLVLRQ RQ UHVSRQGHQW¶V SHWLWLRQ WR VHW DVLGH WKH DUELWUDO DZDUG

:LWKLQ VHYHQ GD\V RI D GHFLVLRQ LQ WKH VHWDVLGH SURFHHGLQJV WKH SDUWLHV VKDOO ILOH D MRLQW UHSRUW

DWWDFKLQJ WKH GHFLVLRQ RI WKH 6ZHGLVK FRXUW LQGLFDWLQJ ZKHWKHU DQ\ DSSHDOV DUH DQWLFLSDWHG DQG

UHTXHVWLQJ WKDW WKH &RXUW OLIW WKH VWD\ DQG UHVXPH WKH SURFHHGLQJV LI QHFHVVDU\

       62 25'(5('




                                              $0< %(50$1 -$&.621
                                              8QLWHG 6WDWHV 'LVWULFW -XGJH


'$7( $XJXVW